FILED
                            NOT FOR PUBLICATION                              SEP 19 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EULALIO GUERRERO, II,                             No. 11-16333

              Petitioner - Appellant,             D.C. No. 2:10-cv-00905-JAM-
                                                  DAD
  v.

FRANK X. CHAVEZ,                                  MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                      Argued and Submitted September 9, 2013
                             San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BATTAGLIA, District
Judge.**

       California State prisoner Eulalio Guerrero appeals the district court’s

dismissal of his 28 U.S.C. § 2254 habeas corpus petition challenging his 2006

child molestation conviction after a jury trial. The district court dismissed the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Anthony J. Battaglia, United States District Judge for
the Southern District of California, sitting by designation.
petition as untimely because it was filed more than one year after the state

conviction became final. 28 U.S.C. § 2244(d)(1). Petitioner claims that he is

entitled to equitable tolling.

       The Supreme Court has held that a petitioner is entitled to equitable tolling

only if he has been diligent, and extraordinary circumstances prevented him from

timely filing. Holland v. Florida, 130 S. Ct. 2549, 2562 (2010). Petitioner’s only

argument is that he relied for two years on his daughter’s representations that she

would find him a lawyer. Guerrero was not diligent, for he has made no showing

that he made efforts to obtain counsel himself or make use of the prison law

library. See Bills v. Clark, 628 F.3d 1092, 1101 (9th Cir. 2010) (to be diligent,

must make use of whatever assistance is available). There are no extraordinary

circumstances similar to the abandonment by counsel that occurred in Maples v.

Thomas, 132 S. Ct. 912 (2012).

       AFFIRMED.




                                           2